     Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 1 of 15



 1   J. Henk Taylor (016321)
     RYAN RAPP & UNDERWOOD, P.L.C.
 2
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   Email: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA
17
18                                                 Case No.: 2:17-CV-04140-DWL
     Wells Fargo Bank, N.A.
19
                           Plaintiff,
20                                                 CWT PARTIES’ MOTION FOR
           v.                                      AN ORDER TO SHOW CAUSE
21                                                 AND FOR ADDITIONAL
     Wyo Tech Investment Group, LLC, CWT           SANCTIONS
22
     Canada II Limited Partnership, Resources
23   Recovery Corporation, and Jean Noelting,      Oral Argument Requested

24                         Defendants.
25
26   And related claims.

27
28
      Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 2 of 15



 1                                                TABLE OF CONTENTS
 2                                                                                                                             Page
 3
     PRELIMINARY STATEMENT .......................................................................................... 1
 4   STATEMENT OF FACTS ................................................................................................... 2
 5   ARGUMENT........................................................................................................................ 5
 6   I.       THIS COURT SHOULD HOLD ALL THE CONTEMNORS IN CIVIL
              CONTEMPT OF THE CONTEMPT ORDER, AND ISSUE BENCH
 7            WARRANTS FOR THEIR ARREST ....................................................................... 5
 8   II.      SEPARATELY, THIS COURT SHOULD ISSUE A BENCH WARRANT FOR
              DAS’s PURPORTED SOLE MEMBER, ELIZABETH DANZIK ......................... 8
 9
     CONCLUSION .................................................................................................................. 10
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                     -i-
      Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 3 of 15



 1
            Defendants CWT Canada II Limited Partnership, Resource Recovery Corporation,
 2
     and Jean Noelting (collectively, the “CWT Parties”) move this Court for entry of (1) an
 3
     order to show cause why nonparties Charles J. Davis, Richard W. Davis, Ashley
 4
     Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, Kristin Joiner Mosharaffa, and
 5
 6   Elizabeth Danzik (as purported sole member of Danzik Applied Sciences, LLC (“DAS”))

 7   (collectively, the “Contemnors”) should not be held in civil contempt for their refusal to

 8   comply with this Court’s June 27, 2019 contempt order (Dkt. No. 167) (the “Contempt
 9   Order”) by refusing to pay the daily fines this Court imposed on each of them, with the
10   sanction for their contempt of the Contempt Order being additionally daily fines and
11   issuance of a bench warrant for their arrest and an order incarcerating them until they fully
12
     comply with the Contempt Order or show that they cannot; and (2) a bench warrant for the
13
     arrest of Elizabeth Danzik—Dennis Danzik’s wife and the purported sole member of
14
     DAS—and an order incarcerating her until she causes DAS to fully comply with the
15
     subpoena served on it in this action in accordance with the Contempt Order or shows that
16
     she cannot.
17
            This motion is supported by the following memorandum of points and authorities
18
19   and the Declaration of Joshua Wurtzel. The CWT Parties have lodged a proposed form of

20   order granting this motion, and proposed bench warrants for each contemnor are attached

21   to the Wurtzel Declaration as Exhibits A-G.
22                   MEMORANDUM OF POINTS AND AUTHORITIES
23                               PRELIMINARY STATEMENT
24          As we explained in our July 26, 2019 status report (Dkt. No. 181), all seven of the
25
     Contemnors have refused to pay the daily fines this Court assessed on them in the
26
     Contempt Order. And DAS—Wyo Tech’s managing member—which is purportedly a
27
     single-member entity owned and controlled by Dennis Danzik’s wife, Elizabeth Danzik—
28
      Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 4 of 15



 1
     has refused to produce any documents in response, or otherwise meaningfully respond, to
 2
     the subpoena we served on it in accordance with the Contempt Order. Thus, despite this
 3
     Court’s Contempt Order and on-the-record admonitions to Wyo Tech’s counsel—which
 4
     appears to be directly in touch with most of, if not all, the Contemnors—the Contemnors
 5
 6   continue to flout this Court’s authority.

 7             First, this Court should hold all seven Contemnors in civil contempt of the

 8   Contempt Order because they have refused to pay the daily fines required by the
 9   Contempt Order. And the sanction this Court imposes on them for this contempt should be
10   an additional daily fine of $1,000 per day and the issuance of bench warrants for their
11   arrest.
12
               Second, and separate and apart from sanctions for refusal to pay daily fines, this
13
     Court should also issue a bench warrant for the arrest of Elizabeth Danzik, DAS’s
14
     purported sole and managing member, because DAS continues to refuse to comply with
15
     the subpoena served on it, and thus remains in civil contempt.
16
                                       STATEMENT OF FACTS
17
               As this Court knows, on June 27, 2019, this Court entered the Contempt Order—
18
19   holding nonparties DAS, Charles J. Davis, Richard W. Davis, Ashley Mosharrafa, Tamir

20   Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner Mosharaffa in civil contempt, ordering

21   them to pay the CWT Parties’ legal fees incurred in moving for contempt against them,
22   and assessing a $250 daily fine against each of them beginning on June 27, 2019 and
23   lasting until each “fully complies” with the subpoenas served on them. Dkt. No. 167 at 2.
24             Following the June 27 Contempt Order, the CWT Parties made extensive efforts to
25
     serve each of these seven nonparties with the Contempt Order—some of whom were
26
     served only after multiple attempts at multiple locations. But between June 28 and July 8,
27
     2019, all seven were served with the Contempt Order. See Dkt. No. 182-1.
28

                                                     -2-
      Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 5 of 15



 1
            On July 1, 2019, Charles Davis made a substantial production of documents in
 2
     response to the subpoena. Dkt. No. 182 ¶ 3. These documents included e-mails between
 3
     Mr. Davis, Dennis Danzik, Bill Hinz (Wyo Tech’s CEO), and Wyo Tech’s counsel in
 4
     which Mr. Davis appears to seek advice from Wyo Tech regarding his obligation to
 5
 6   respond to the subpoena—thus showing that he knew about this subpoena since it was

 7   served almost six months ago and, likely with some encouragement by Wyo Tech, chose

 8   to ignore it. See Dkt. No. 182-2. We are satisfied that Mr. Davis’s production “fully
 9   complies” with the subpoena served on him, though Mr. Davis has not paid the daily fine
10   this Court imposed in the Contempt Order. Dkt. No. 182 ¶ 4.
11          On July 8, 2019, having received no response from any of the other Contemnors,
12
     we sent letters to each of them demanding their immediate compliance with the subpoenas
13
     we served on them, asking them to reach out to us to make arrangements to pay our
14
     attorneys’ fees and the daily fine this Court imposed, and attaching the Contempt Order.
15
     See Dkt. No. 182-3. Also on July 8, we sent a letter to Charles Davis acknowledging
16
     receipt of his production, and demanding that he pay the daily fine this Court imposed on
17
     him for four days ($1,000). Id. Mr. Smith did not respond to this letter, nor has he paid
18
19   these daily fines or reached out to us to discuss this. Dkt. No. 182 ¶ 5.

20          On July 10, 2019, Wyo Tech’s counsel forwarded us a two-page, written response

21   from DAS—which was signed under penalty of perjury by Elizabeth Danzik, Dennis
22   Danzik’s wife and the supposed sole member of DAS. Dkt. Nos. 182 ¶ 6, 182-4. This
23   response purported to respond to the subpoena we served on DAS. Dkt. No. 182-4. But
24   DAS refused produce any documents in response to the subpoena. Dkt. No. 182 ¶ 6. And
25
     DAS’s excuses for its failure to produce responsive documents were frivolous. Id.
26
            First, in response to most of our document requests, DAS claimed that it has no
27
     responsive documents “beyond those that have already been produced to CWT and its
28

                                                   -3-
      Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 6 of 15



 1
     attorneys” in other actions. Dkt. No. 182-4. But this is not an acceptable response. If DAS
 2
     has documents responsive to these requests in its possession, custody, or control, it is
 3
     required to produce them—regardless of whether it believes we already have copies of
 4
     these documents.
 5
 6          Second, DAS did not respond to our request for all contracts or agreements

 7   between it and Wyo Tech or Inductance—and incorrectly misstated Request No. 7 as one

 8   for communications with Mr. Hinz. Dkt. Nos. 182 ¶ 8, 182-4.
 9          Third, DAS stated that Ms. Danzik is DAS’s “sole member.” Dkt. No. 182-4. But
10   DAS did not produce any documents showing this. Dkt. No. 182 ¶ 9.
11          Fourth, DAS stated that it has no documents concerning its operation, “including
12
     the Persons that control [DAS] and [its] beneficial owners,” because “DAS ceased
13
     operations in the late summer or [sic] 2017.” Dkt. No. 182-4. But this is not an acceptable
14
     response either. Even if DAS ceased operations, as long as it remains in existence (which
15
     it does), it must have documents showing who controls it and who its beneficial owners
16
     are. And it certainly must have these documents from before late-summer 2017, when it
17
     was concededly still in operation.
18
19          On July 10, 2019, we sent Ms. Danzik a letter outlining these deficiencies, and

20   explaining that DAS’s written response to the subpoena we served on it was an

21   “unacceptable, disingenuous response to the subpoena that [DAS] ignored for over five
22   months,” and that its “continued refusal to produce responsive documents shows that [it]
23   still fail[s] to take this subpoena—and the court’s order holding DAS in civil contempt—
24   seriously.” Dkt. No. 182-5. Also in this letter, we demanded that DAS pay the daily fine
25
     this Court imposed on it for its continued period of noncompliance. Id. Neither DAS nor
26
     Ms. Danzik responded to this letter, nor did DAS or Ms. Danzik pay these daily fines, nor
27
     did they reach out to us to discuss this. Dkt. No. 182 ¶ 11.
28

                                                   -4-
      Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 7 of 15



 1
            On July 11, 2019, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and
 2
     Kristin Joiner Mosharaffa all produced responses to the subpoenas served on them. Id.
 3
     ¶ 12. We are satisfied that the Mosharrafas’ productions “fully compl[y]” with the
 4
     subpoenas served on them. Id. We responded to them by e-mail acknowledging receipt of
 5
 6   these productions, but also demanding that they each pay the daily fine this Court imposed

 7   on each of them for 13 days ($3,250 each). Dkt. No. 182-6. None of the Mosharrafas

 8   responded to this e-mail, nor have they paid these daily fines or reached out to us to
 9   discuss this. Dkt. No. 182 ¶ 13.
10          As this Court knows, we stated the facts above in our July 26, 2019 status report.
11   See Dkt. No. 181. Since filing this status report, we received a written response and small
12
     document production from Richard W. Davis. Wurtzel Decl. ¶ 4. According to the
13
     U.S.P.S. parcel in which we received this response and production, Mr. Davis mailed
14
     these documents out on July 23, 2019. Id. We are satisfied that this production “fully
15
     complies” with the subpoena served on Mr. Davis, though Mr. Davis has not paid the
16
     daily fine this Court imposed in the Contempt Order. Id. Given his July 23 production
17
     date, Mr. Davis is liable for 26 days of daily fines, for a total of $6,500.
18
19          To date, we have not received any further response or documents from DAS, nor

20   have any of the Contemnors paid the daily fines this Court imposed on them in the

21   Contempt Order. Id. ¶ 5.
22                                           ARGUMENT
23   I.     THIS COURT SHOULD HOLD ALL THE CONTEMNORS IN CIVIL
24          CONTEMPT OF THE CONTEMPT ORDER, AND ISSUE BENCH
            WARRANTS FOR THEIR ARREST
25
            “‘Civil contempt is characterized by the court’s desire to compel obedience to a
26
     court order, or to compensate the contemnor’s adversary for the injuries which result from
27
     the noncompliance.’” Sell v. Country Life Ins. Co., 2017 WL 5713885, at *3 (D. Ariz.
28

                                                    -5-
      Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 8 of 15



 1
     Feb. 27, 2017) (quoting Falstaff Brewing Corp. v. Miller Brewing Co., 702 F.2d 770, 778
 2
     (9th Cir. 1983)). “A party moving for civil contempt ‘has the burden of showing by clear
 3
     and convincing evidence that the contemnors violated a specific and definite order of the
 4
     court.’” Id. (quoting FTC v. Affordable Media, LLC, 179 F.3d 1228, 1239 (9th Cir.
 5
 6   1999)). “‘The burden then shifts to the contemnors to demonstrate why they were unable

 7   to comply.’” Id. (quoting Affordable Media, LLC, 179 F.3d at 1239).

 8          “The court’s power of civil contempt includes the power to issue a bench warrant
 9   for a contemnor’s arrest.” Perry v. O’Donnell, 759 F.2d 702, 706 (9th Cir. 1985). And
10   “[w]hile the use of a civil arrest warrant is an extreme remedy,” this Court has the
11   “inherent power to punish a party for failure to comply with a court order,” and also has
12
     the “statutory authority to punish by imprisonment a party’s failure to comply with a court
13
     order.” United States v. Hill, 2014 WL 12839160, at *4 (D. Ariz. June 23, 2014) (citing
14
     18 U.S.C. § 401). Further, a party imprisoned for civil contempt “‘carries the keys of his
15
     prison in his own pocket,’” since he can “‘end the sentence and discharge himself at any
16
     moment by doing what he had previously refused to do.’” United States v. Harper, 2009
17
     WL 2983204, at *1 (D. Ariz. Sept. 15, 2009) (quoting Gompers v. Buck's Stove & Range
18
19   Co., 221 U.S. 418, 442 (1911)).

20          It is undisputed that, in the Contempt Order, this Court ordered all seven

21   Contemnors to pay daily fines of $250 “beginning on June 27, 2019 and lasting until the
22   non-party fully complies with the subpoena(s) at issue.” Dkt. No. 167 at 2. It is also
23   undisputed that all seven Contemnors were served with the Contempt Order (Dkt. No.
24   182-1), and that they understood the Contempt Order—since they all provided a response
25
     of some kind (Dkt. No. 182 ¶¶ 3, 6, 12; Wurtzel Decl. ¶ 4). And it is also undisputed that
26
     none of the seven contemnors have paid the daily fines this Court ordered them to pay,
27
     despite our demands for them and warning that we would seek their arrest if they failed to
28

                                                   -6-
      Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 9 of 15



 1
     pay. Dkt. No. 182-3; Wurtzel Decl. ¶ 5. Thus, this Court should hold all seven
 2
     Contemnors in civil contempt of the Contempt Order based on their failure to pay these
 3
     daily fines.
 4
            Further, imposing additional fines or monetary sanctions on the Contemnors will
 5
 6   be unlikely—on their own—to compel them to pay the daily fines in the Contempt Order,

 7   since the Contemnors have already shown that they will not pay these fines absent

 8   additional enforcement methods. And converting these fines to judgment will require the
 9   CWT Parties to incur substantial additional costs to enforce these judgments against the
10   Contemnors, which would be for only a few thousand dollars in most cases. Thus, to
11   compel the Contemnors’ compliance with the Contempt Order, this Court should issue
12
     bench warrants for their arrest, and should order them incarcerated until they fully comply
13
     with the Contempt Order or show that they cannot. See Laparade v. Ivanova, 116 F.
14
     App’x 100, 102 (9th Cir. 2004) (court issued warrant for contemnor’s arrest after
15
     contemnor was held in contempt but still refused to “appear and pay daily fines”); S.E.C.
16
     v. Navin, 97 F.3d 1460 (9th Cir. 1996) (after party’s nonpayment of civil penalties, court
17
     held party in contempt and issued “bench warrant for his arrest”); Miller v. Iles, 978 F.2d
18
19   715 (9th Cir. 1992) (court issued warrant for party’s arrest after he “failed to appear at a

20   contempt hearing on his failure to pay the sanctions”); Harper, 2009 WL 2983204, at *2

21   (issuing warrants for contemnors’ arrest); United States v. Foley, 2009 WL 1010085, at *2
22   (D. Ariz. Apr. 14, 2009) (issuing warrant for contemnor’s arrest); see also A&F Bahamas,
23   LLC v. World Venture Group, Inc., 2019 WL 3326025, at *5 (C.D. Cal. June 7, 2019)
24   (Report and Recommendation) (recommending that district judge issue a bench warrant
25
     for contemnor’s arrest if contemnor failed to pay court-ordered monetary sanction); Sand
26
     Creek Partners, Ltd v. Am. Fed. Sav. & Loan Ass’n of Colorado, 2016 WL 829974, at *2
27
28

                                                   -7-
      Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 10 of 15



 1
     (D. Nev. Mar. 2, 2016) (issuing bench warrant for contemnor’s arrest until contemnor
 2
     “fully cure[d] his contempt”).
 3
            And as an additional method to compel their compliance, this Court should also
 4
     require each Contemnor to pay $1,000 per day from the date of entry of this order through
 5
 6   the date they pay all the daily fines assessed against them under the Contempt Order (plus

 7   any additional daily fines that accrue under this order).

 8   II.    SEPARATELY, THIS COURT SHOULD ISSUE A BENCH WARRANT
            FOR DAS’s PURPORTED SOLE MEMBER, ELIZABETH DANZIK ___
 9
            A command to a company is “in effect a command to those who are officially
10
     responsible for the conduct of its affairs.” Inst. of Cetacean Research v. Sea Shepherd
11
12   Conservation Soc’y, 774 F.3d 935, 955 (9th Cir. 2014) (citation omitted). Thus, “[i]f they,

13   apprised of the writ directed to the corporation, prevent compliance or fail to take

14   appropriate action within their power for the performance of the corporate duty, they, no
15   less than the corporation itself, are guilty of disobedience, and may be punished for
16   contempt.’” Id. (citation omitted); see also N.L.R.B. v. Sequoia Dist. Council of
17   Carpenters, AFL-CIO, 568 F.2d 628, 633 (9th Cir. 1977) (officers of company are
18   “legally identified” with company, and are thus “liable in contempt for disobeying an
19
     order” directed to company).
20
            “‘[T]o be held liable in contempt, it is necessary that a non-party respondent must
21
     either abet the defendant [in violating the court’s order] or be legally identified with him,’
22
     and that the non-party have notice of the order.’” Peterson v. Highland Music, Inc., 140
23
     F.3d 1313, 1323 (9th Cir. 1998) (alterations in original) (citation omitted). The managing
24
25   member of an LLC is “legally identified” with the LLC, because the managing member

26
27
28

                                                   -8-
     Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 11 of 15



 1
     has the “ability to act on behalf of” the LLC. United States v. Montgomery Global
 2
     Advisors LLC, 2006 WL 950102 at *2 (N.D. Cal. Mar. 2, 2006).
 3
            As explained above, DAS has not “fully complie[d]” with the subpoena we served
 4
     on it. Indeed, it has refused to produce any documents, and has made only pithy—often-
 5
 6   incredible—excuses for why it need not comply with the subpoena. See Dkt. No. 182-4.

 7   And if DAS’s response is considered compliance with the subpoena—or even partial

 8   compliance to avoid arrest or further contempt sanctions—then this Court’s Contempt
 9   Order requiring DAS to “fully compl[y]” with the subpoena served on it would mean
10   nothing. Indeed, if DAS avoids arrest or further sanctions here, then any nonparty could
11   prepare a pithy, written response without searching for or producing any documents and
12
     know that they are unlikely to be sanctioned. This is not the law.
13
            Further, in her response—which she swore to under oath—Ms. Danzik claims that
14
     she is the “sole member” of DAS. Dkt. No. 182-4 Response No. 8. And in the Wyo Tech
15
     operating agreement, which lists DAS as Wyo Tech’s managing member, Ms. Danzik
16
     signs on behalf of DAS as its managing member. Dkt. No. 160-8 at 23. Thus, Ms. Danzik
17
     has the “ability to act on behalf of” DAS—and indeed, is the only person who can act on
18
19   behalf of DAS. See Montgomery Global Advisors, 2006 WL 950102 at *2. And since

20   DAS was properly served and Ms. Danzik is clearly aware of the Contempt Order based

21   on her limited response to the subpoena, Ms. Danzik can be held personally liable for
22   DAS’s contempt, since DAS’s contemptuous conduct is functionally hers, and vice versa.
23   See id. (holding managing member of LLC “personally liable” for LLC’s contempt). And
24   proceeding solely against DAS is likely to be futile, since Ms. Danzik swore in her
25
     response that DAS is no longer in operation (Dkt. No. 182-4 Response No. 9), and our
26
     understanding is that DAS is merely a shell company that Dennis Danzik and his wife use
27
     to funnel money between entities for their personal benefit.
28

                                                  -9-
     Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 12 of 15



 1
            Moreover, this Court should issue a bench warrant for Ms. Danzik’s arrest to
 2
     compel DAS’s (and thus her) compliance with the subpoena, because Ms. Danzik has
 3
     already shown that she will disregard this Court’s orders as she sees fit. Indeed, Wyo
 4
     Tech’s counsel has stated that Ms. Danzik is a current Wyo Tech employee. Dkt. No. 174-
 5
 6   3 at 5. And Wyo Tech’s counsel currently represents Ms. Danzik and DAS in a separate

 7   suit with the CWT Parties that is scheduled for trial before Judge Campbell in December

 8   2019. See CWT Canada II Limited Partnership, et al. v. Danzik, et al., Case No. 16-cv-
 9   00607-PHX-DGC (D. Ariz.). So there is no doubt that Ms. Danzik knew of the June 27
10   contempt hearing and of her obligations under the Contempt Order, yet chose to disregard
11   them anyway. Thus, Ms. Danzik’s arrest is likely the only way to compel DAS’s (and thus
12
     her) compliance with the Contempt Order.
13
                                           CONCLUSION
14
            This Court should issue (1) an order to show cause why nonparties Charles J.
15
     Davis, Richard W. Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa,
16
     Kristin Joiner Mosharaffa, and Elizabeth Danzik (as purported sole member of DAS)
17
     should not be held in civil contempt for their refusal to comply with the Contempt Order
18
19   by refusing to pay the daily fines this Court imposed on each of them, with the sanction

20   for their contempt of the Contempt Order being assessment of daily fines of $1,000 per

21   day from the date of entry of this order through the date they pay all the daily fines
22   assessed against them under the Contempt Order (plus any additional daily fines that
23   accrue under this order), and issuance of a bench warrant for their arrest and an order
24   incarcerating them until they fully comply with the Contempt Order or show that they
25
     cannot; and (2) separately, a bench warrant for the arrest of Elizabeth Danzik and an order
26
     incarcerating her until she causes DAS to fully comply with the subpoena served on it in
27
     this action in accordance with the Contempt Order or shows that she cannot.
28

                                                   -10-
     Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 13 of 15



 1
           Further, since the Contemnors have now been personally served twice—with the
 2
     subpoenas and the Contempt Order—and given the substantial expense the CWT Parties
 3
     have already incurred serving the Contemnors, this Court should also authorize service of
 4
     its order to show cause on these nonparties by overnight Federal Express.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -11-
     Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 14 of 15



 1   Dated: August 2, 2019
            Phoenix, Arizona
 2
 3
                                       Respectfully submitted,
 4
 5                                     RYAN RAPP & UNDERWOOD, P.L.C.

 6                                     By:      /s/ Henk Taylor (016321)
                                                J. Henk Taylor (016321)
 7
                                                3200 N. Central Ave., Suite 1600
 8                                              Phoenix, Arizona 85012
                                                Telephone: (602) 280-1000
 9                                              Facsimile: (602) 265-1495
10                                              E-Mail: htaylor@rrulaw.com

11                                     SCHLAM STONE & DOLAN LLP
12
                                                Jeffrey M. Eilender (admitted pro hac
13                                                 vice)
                                                Bradley J. Nash (admitted pro hac vice)
14                                              Joshua Wurtzel (admitted pro hac vice)
15                                              26 Broadway
                                                New York, New York 10004
16                                              Telephone: (212) 344-5400
                                                Facsimile: (212) 34407677
17
                                                E-Mail: jeilender@schlamstone.com
18                                              E-Mail: bnash@schlamstone.com
                                                E-Mail: jwurtzel@schlamstone.com
19
20                                     Attorneys for Defendants CWT Canada II
                                       Limited Partnership, Resource Recovery
21                                     Corporation, and Jean Noelting
22
23
24
25
26
27
28

                                         -12-
     Case 2:17-cv-04140-DWL Document 183 Filed 08/02/19 Page 15 of 15



 1   ORIGINAL e-filed and COPIES
     e-mailed this 2nd day of August
 2
     2019 as follows:
 3
     Dennis I. Wilenchik
 4   Tyler Swenson
 5   Chris Meyers
     Chris Feasel
 6   WILENCHIK & BARTNESS P.C.
     2810 North Third Street
 7
     Phoenix, AZ 85004
 8   E-Mail: diw@wb-law.com
     E-Mail: tylers@wb-law.com
 9   E-Mail: chrism@wb-law.com
10   E-Mail: chrisf@wb-law.com

11   Leo R. Beus
     BEUS GILBERT PLLC
12   701 North 44th Street
     Phoenix, AZ 85008
13   E-Mail: lbeus@beusgilbert.com
14
     Attorneys for Wyo Tech Investment
15   Group, LLC
16
17
18
     _________________________
19   Joshua Wurtzel
20
21
22
23
24
25
26
27
28

                                         -13-
